Citation Nr: 1521125	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-23 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

An October 2010 VA examiner diagnosed mild osteoarthritis of the right knee, but determined it was the result of the natural aging process and not due to abnormal weight bearing as a result of the service-connected left knee disability.  She did not provide reasons for this opinion.

In February 2011, the Veteran's treating orthopedic specialist, W.O., M.D., diagnosed "severe patellofemoral arthritic changes."  In July 2011, the same physician noted the Veteran's right knee became significantly worse after left knee replacement surgery in February 2009 and suggested there may be a relationship between the conditions.

A January 2014 VA examiner noted effusion and bony enlargement of the right knee.  However, the examiner was not asked to provide an etiological opinion in the examination request.  A November 2014 examiner also noted significant impairment in the Veteran's right knee, but was also not asked to provide an etiology opinion regarding the disability.

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  "An opinion is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (internal citations and quotations omitted); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether his currently diagnosed right knee disability is, at least as likely as not, proximately due to, or aggravated by, his service-connected left knee disability.  

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation or at any time between the aggravation and the current level of disability that shows a baseline level of the right knee disability before the onset of the aggravation.

The claims file must be made available to the examiner.  If the examiner is unable to provide the opinion without resorting to speculation, the reasons for the inability to provide the opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.  

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




